Citation Nr: 0203166	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-24 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to status as veteran.


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

This appeal arose from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which determined that the 
appellant was not entitled to receive benefits from VA 
because she was not a veteran.




FINDING OF FACT

The appellant did not serve on active duty in the Armed 
Forces of the United States.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met; the appellant is not eligible for 
VA benefits.  38 U.S.C.A. § 101 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.6 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to VA benefits.  In 
essence, she claims that her activities from 1954 to 1971, 
when she was married to a service member, confers upon her 
status as a veteran.

In the interest of clarity, the Board will initially review 
the relevant law and regulations.  The facts of this case 
will be reviewed.  The Board will then analyze the 
appellant's claim and render a decision.

Relevant Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service. See 
38 U.S.C.A. § 101(2) and (24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (2001). 


As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran", 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See also Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6.

Factual background

The appellant filed with the RO an application for VA 
benefits dated May 30, 2000.
In Box 13A of VA Form 21-526, Veteran's Application for 
Compensation and Pension, concerning active duty, she did not 
indicate any dates of active duty and instead stated "by 
marriage".  Accompanying the application was a Certificate of 
Appreciation on the occasion of her husband's retirement from 
active duty in the United States Air Force in August 1971.  
The appellant received thanks for her support of her husband.  

In August 2000, the office of the appellant's United States 
Senator contacted the RO by telephone.  The senator's office 
advised the RO that the appellant was not a veteran; she was 
the ex-spouse of a veteran.

In September 2000, the RO denied the appellant's claim, and 
she disagreed with the RO's decision.  In October 2000, the 
RO issue a Statement of the Case which furnished her with a 
copy of the appropriate VA regulation which defined the term 
"veteran", 38 C.F.R. § 3.1.  The RO noted the appellant's 
contention that her marriage to a service member entitled her 
to status as a veteran.  The RO  informed the appellant that 
such did not meet the definition of active military service.

In November 2000, the appellant filed a substantive appeal 
(VA Form 9).  In essence, she contended that when she was 
married to a service member on active duty, she was "on duty" 
as a "team member" and was therefore entitled to status as a 
veteran "on my own".

In October 2001 the appellant testified before the 
undersigned at a personal hearing at the RO.  In essence, she 
reiterated her belief that time she spent as the spouse of a 
service member constituted military service and entitled her 
to veterans benefits.  She also indicated that she was 
"damaged by military medicine" [hearing transcript, page 1] 
and believed that she should therefore receive veterans 
benefits [hearing transcript, page 2].   

Analysis

Initial matter -  VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).    

In this case, the appellant was notified of the pertinent law 
and of what evidence is needed to warrant a favorable 
decision in a September 2000 letter from the RO and in the 
October 2000 Statement of the Case.  In essence, the 
appellant was informed that VA benefits are payable to 
veterans and that she did not have status as a veteran.  The 
Board concludes that the provisions of the VCAA pertaining to 
notification of the appellant have been specifically and 
fully complied with.  

With respect to VA's statutory duty to assist the appellant 
in the development of this claim, she has been given ample 
opportunity to present evidence and argument in support of 
her claim, and she has in fact done so.  Since the appellant 
has not presented evidence of active military service in any 
branch of service, as that term is defined in the law and VA 
regulations, and indeed has indicated that she does not have 
such service, referral of this case to a service department 
for verification of such non-existent service would be 
futile.  Cf. 38 C.F.R. § 3.203 (2001).   

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the 
appellant does not appear to contend otherwise.  Accordingly, 
the Board will proceed to a decision on the merits.  


Discussion

At the outset of its discussion, the Board wishes to make it 
clear that the appellant is not contending entitlement to VA 
benefits based on dependency, survivorship or any current 
relationship with her ex-spouse, who is a veteran.  See the 
October 2001 hearing transcript, page 7.  Rather, she 
contends that she herself is a veteran because of "service" 
as the spouse of a service member from 1954 to 1971.   

It is clear that the appellant does not have any military 
service, as that term is defined in the law and VA 
regulations.  She in essence acknowledges this and instead 
contends that the 17 years she spent as the spouse of a 
service member entitles her to status as a veteran.  However, 
the law is clear that a veteran is "a person who served in 
the active military, naval, or air service".   The appellant 
lacks such service and therefore cannot be deemed to be a 
veteran.  See Selley, 6 Vet. App. at 198.
 
To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that she 
was "damaged by military medicine" and that she should be 
compensated therefor via the VA benefit system.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 1991 & Supp. 2001); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994). The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  Status as a veteran 
flows from service in the Armed Forces of the United States, 
which is lacking here.  

In short, the appellant has not presented any legal basis for 
the award of veterans benefits, and the Board is aware of 
none.  The Board finds that this case is one in which the law 
is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, for these reasons and bases, 
the appeal is denied.


ORDER

The appellant's claim of entitlement to basic eligibility for 
VA benefits based on alleged status as a veteran is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

